January 11, 2012 VIA EDGAR Mr. David R. Humphrey Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Alexander & Baldwin, Inc. Form 10-K for the Year Ended December 31, 2010 Filed February 25, 2011 File No. 001-34187 Dear Mr. Humphrey: We have received the comment letter, dated December 29, 2011, from you to Mr. Joel M. Wine, regarding the comments of the staff of the Securities and Exchange Commission (the “Commission”) with respect to the above-referenced Form 10-K.Following up on our conversation with Ms. Amy Geddes, we formally request an extension until January 27, 2012 to respond to the comments provided by the Commission. If you have any questions, please contact me at 808-525-6622. Sincerely, /s/ Nelson N. S. Chun Nelson N. S. Chun Senior Vice President and Chief Legal Officer
